                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

ROBERT RENNAKER, as Administrator         )
of the Estate of OLIVIA A. RENNAKER,      )
                                          )
      Plaintiff,                          )                     Case No. 20-2165-SAC-GEB
                                          )
vs.                                       )
                                          )
VIRGIL BREWER, et al.,                    )
                                          )
      Defendants.                         )
__________________________________________)

         PAASCH, SUCHY, AND LEONARD’S MOTION TO STAY DISCOVERY

       Defendants Andrew Paasch, Mark Suchy, and Janet Leonard, by and through their counsel of

record, Foulston Siefkin LLP, move this Court for an Order staying all pre-trial proceedings, including

discovery, until the Court has resolved their pending Motion to Dismiss, which relies on qualified

immunity and is fully dispositive of the claims against them.

       IN SUPPORT of this Motion and pursuant to D. Kan. R. 7.1(a), said Defendants are

contemporaneously filing a Memorandum in Support of their Motion to Stay Discovery.

       WHEREFORE, Defendants Andrew Paasch, Mark Suchy, and Janet Leonard respectfully

request that this Court grant their Motion to Stay Discovery.

                                               Respectfully submitted,

                                       By:     s/Jeffery A. Jordan___________________
                                               Jeffery A. Jordan, KS #12574
                                               Kelsey N. Frobisher, KS #26870
                                               FOULSTON SIEFKIN LLP
                                               1551 N. Waterfront Parkway, Suite 100
                                               Wichita, KS 67206-4466
                                               316-291-9513
                                               866-450-2992 (fax)
                                               Email: jjordan@foulston.com
                                                         kfrobisher@foulston.com
                                               Attorneys for Defendants,
                                               Andrew Paasch, Mark Suchy, and Janet Leonard
                                    CERTIFICATE OF SERVICE

        I hereby certify that on the 16th day of June, 2020, I presented the foregoing to the Clerk of

the Court for filing and uploading to the CM/ECF system that will send notice of electronic filing to

all attorneys of record in this case.


                                               s/Jeffery A. Jordan____________________
                                               Jeffery A. Jordan, KS #12574




                                                      2
